tcmemo_2012_360 united_states tax_court john j norman jr and m elizabeth norman petitioners v commissioner of internal revenue respondent docket no filed date helen e marmoll for petitioners scott a hovey and anne w bryson for respondent memorandum findings_of_fact and opinion thornton chief_judge respondent determined deficiencies of dollar_figure and dollar_figure in petitioners’ federal_income_tax for and respectively and an accuracy-related_penalty of dollar_figure pursuant to sec_6662 for respondent having conceded the penalty the issue for decision is whether petitioners are entitled to deduct as investment_interest certain amounts of mortgage interest that do not constitute qualified_residence_interest under sec_163 on the ground that their mortgage loan is properly allocated between residential property and nonresidential investment_property findings_of_fact the parties have stipulated some facts which we so find when they petitioned the court petitioners resided in virginia background petitioner john j norman jr is the principal in norman realty inc a commercial brokerage firm in early when they were living in alexandria virginia petitioners began looking for a home in warrenton virginia where mr norman had grown up on date petitioners entered into a contract to purchase for dollar_figure a house on dollar_figure acres in the old town area of warrenton after a 1unless otherwise noted all section references are to the internal_revenue_code code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure home inspection however petitioners learned that the house had significant structural defects and for that reason they terminated the purchase contract the yorkshire property and the sellers’ development plans petitioners later became interested in a historic residence on winchester street in the old town area of warrenton yorkshire property the yorkshire property was a single-family residence on acres the house which was then being rented out was in disrepair in date mr norman toured the yorkshire property with virginia farrar who was one of three coowners of the property and who spoke for all three owners in connection with any matters concerning the property during this tour ms farrar explained to mr norman that she and the other yorkshire property owners had investigated the possibility of selling only the house and about three acres leaving the remaining acreage for development in conjunction with acreage in an adjoining property yonder lea property the yonder lea property consisted of a single-family residence on about acres and was owned by yonder lea llc the managing partner of which was ms farrar’s cousin who was also one of the three coowners of the yorkshire property both the yorkshire property and the yonder lea property had zoning for quarter-acre lots but use of that development_right was subject_to the creation of an access road satisfactory to the town of warrenton in preparing for a possible development project the owners of the yorkshire and yonder lea properties had retained a development consultant and an architect to develop plans for villas on the back part of the properties ie the part of the properties most remote from winchester street after placing a conservation and preservation easement on the properties so as to allow for lots larger than the quarter acre permitted by the applicable zoning laws the property owners had not yet proceeded with these development plans however because they had been unable to convince the town of warrenton to allow access to the proposed development from winchester street negotiations to buy the yorkshire property according to mr norman’s testimony it was during his initial tour of the yorkshire property in date that ms farrar having explained the owners’ development plans for the yorkshire and yonder lea properties stated that the price for the yorkshire residence and three acres was dollar_figure million consistent with ms farrar’s explanation of the owners’ development plans it was anticipated that the yorkshire property would be subdivided before petitioners purchased the house and three acres and that petitioners would buy just the front portion of the property that bordered winchester street also according to mr norman’s testimony in date after making two more visits to the yorkshire property mr norman called ms farrar and told her that petitioners would buy the house and three acres for dollar_figure million but by that time the sellers had apparently reconsidered in any event the deal did not move forward on those terms in an effort to persuade her to go forward with the deal mr norman offered ms farrar the benefit of his real_estate expertise and prepared for her some financial analyses showing how she might profitably develop the yorkshire and yonder lea properties after selling the house and three acres to petitioners for dollar_figure million nevertheless in date mr norman learned that the yorkshire property owners would not sell the house and only three acres to petitioners instead the owners offered to sell them the entire property for dollar_figure million after making some financial analyses mr norman decided that he could purchase the yorkshire property for dollar_figure million and recover the additional dollar_figure by developing part of the property after subdividing it into at least seven additional lots in date petitioners hired a civil engineering firm dewberry davis llc dewberry to provide a limited feasibility study for a development project involving the combined yorkshire and yonder lea properties they later requested a separate limited feasibility study for developing only the yorkshire property purchase agreement for the yorkshire property on date petitioners signed an agreement to purchase the yorkshire property for dollar_figure million the purchase agreement makes no allocation of the purchase_price between subparcels and the parties to the transaction never discussed any such allocation the purchase agreement provided for a 90-day study period during which petitioners could investigate the property and determine whether to go forward with the purchase the agreement also provided that to facilitate financing and development petitioners could elect before settlement to subdivide the residential structure and approximately three acres from the balance of the property and take ownership of the two resulting parcels as separate parcels petitioners did not elect to subdivide the property because they were unsure how they would configure the three acres until they knew for sure what access could be provided for the acreage to be developed the purchase agreement also stated that before settlement the sellers wished to place on the property a historic conservation_easement that would limit the number of residential units on the property to eight including the existing residence in the 2there were at least three possible means of access from winchester street if the safety concerns of the town of warrenton could be satisfied from a right of way at the back of the property and through a connection into a subdivision to the south of the yorkshire property purchase agreement petitioners and the sellers acknowledged that this deed restriction has a significant impact on the value of the property and that seller shall have all rights to claim any_tax credits or other_benefits derived from the diminution of value over the next several months petitioners explored subdividing the yorkshire property on date they contracted with dewberry to provide a refined version of the limited feasibility study of a portion of the property and a conceptual layout plan for a subdivision between january and date dewberry created a number of plats showing drainage feasibility available sewer hookups and ingress and egress onto winchester street on date without petitioners’ knowledge ms farrar submitted an application to the virginia state_historic_preservation_officer to have the yorkshire property listed on the state registry and the national registry of historic places the property was accepted into the registries shortly thereafter petitioners discovered the listings on date concerned about the listings’ impact on the property’s development potential petitioners attempted to negotiate an addendum to the purchase agreement that would divide the yorkshire property into two parcels one consisting of the residence and approximately three acres and the other consisting of the rest of the property with feet of frontage on winchester street the sellers did not accept the addendum eventually the sellers waived the provision in the purchase agreement that a historic conservation_easement be placed on the property this waiver convinced petitioners to proceed with the purchase because it positively affected the property’s value in preparing for the closing petitioners obtained from dewberry an area tabulation allocating three acres to the residence and the rest of the acreage to the back portion of the property but configured in such a way that both parcels had frontage on winchester street petitioners also contracted with dewberry to perform a boundary check of the property plot a subdivision creating two parcels and set pipes for the new lots as needed purchase of the yorkshire property on date petitioners settled on the yorkshire property for dollar_figure million they purchased the yorkshire property intending to continue the development process that the sellers had started to develop about seven acres at the closing petitioners executed a credit line deed_of_trust note whereby they agreed to pay the principal sum of dollar_figure plus interest at a stated rate the loan agreement similarly states that the bank agreed to make a loan in the principal_amount of dollar_figure the parties have stipulated that of this amount dollar_figure was for the acquisition of the yorkshire property the house plus the acres and the remaining dollar_figure was for renovation costs anticipated for the house security for the loan included the yorkshire property as well as petitioners’ existing alexandria residence which was listed for sale on date petitioners closed on the sale of their alexandria residence applying dollar_figure of the proceeds as a partial payoff of the mortgage loan on the yorkshire property as of that date the bank had advanced petitioners dollar_figure to cover renovation costs petitioners subsequently took additional draws against the line of credit to cover additional renovation costs the draws for renovation costs ultimately totaled dollar_figure petitioners moved into the yorkshire house in date after completing renovations on date having made certain payments on the yorkshire property loan in addition to the payoff resulting from the sale of their alexandria 3an internal bank email dated date indicates that after the partial_release of dollar_figure the maximum loan balance --which we interpret to refer to the limit of the credit line--was dollar_figure a computer printout showing the disbursement and repayment history for the bank loan shows that the dollar_figure payoff on date reduced the then-outstanding principal balance due from dollar_figure to dollar_figure residence petitioners refinanced their mortgage for a new principal_amount of dollar_figure purchase agreement for yonder lea property on date petitioners entered into an agreement to purchase the yonder lea property for dollar_figure million the purchase agreement provided for a study period and several option periods petitioners coordinated with larry doll a developer who was primarily responsible for handling the potential joint development of portions of the yorkshire and yonder lea properties on date petitioners hired wetland studies solutions inc to conduct an environmental study with respect to the proposed development of the properties by date petitioners received approval from the u s army corps of engineers of the wetlands delineation on the project planned for the property and the adjacent property over the next several months petitioners and mr doll continued to actively pursue the town of warrenton’s approval to develop the two properties on date a deposit was made on the purchase of the yonder lea property pursuant to the purchase agreement 4at this time the original mortgage had an outstanding principal balance of dollar_figure at some point it became apparent that mr doll did not want to proceed with the development in a letter dated date to the sellers and their attorney mr norman stated that it has become apparent that the process of obtaining permits and approvals for development of portions of the yonder lea and yorkshire properties would be a long and difficult process and that the town is resolute in their desire to limit access from winchester street in the letter mr norman requested an amendment to the purchase agreement that would allow him to pursue with the town a deal that would permit the owners of the yorkshire and yonder lea properties to transfer their development rights the letter stated that there is really no way to quantify the values of the development rights to be transferred until the town had taken certain actions and negotiated for the transfer of the development rights the sellers did not accept the proposed amendment and on date the parties released the purchase agreement at this point mr norman considered either transferring some of the yorkshire property’s development rights granting a conservation_easement on the property or donating part of the property to the town mr norman ultimately did not undertake any of these actions as of the date of trial petitioners had not subdivided the yorkshire property petitioners’ tax returns on their joint federal_income_tax return petitioners claimed an dollar_figure home mortgage interest_deduction with respect to the yorkshire property they reported no net_investment_income and claimed no investment_interest deduction on their joint_return petitioners claimed an dollar_figure home mortgage interest_deduction and a dollar_figure investment_interest deduction with respect to the yorkshire property respondent’s determinations respondent determined that for petitioners’ home mortgage interest_deduction was limited to dollar_figure the amount_paid with respect to dollar_figure million of indebtedness respondent further determined that for petitioners were entitled to a home mortgage interest_deduction of dollar_figure which was slightly more than petitioners had claimed on their return for interest_paid on dollar_figure million of indebtedness respondent disallowed the investment_interest deduction that petitioners had claimed for however on the ground that it was paid on debt in excess of dollar_figure million to acquire their residence 5petitioners attached a form_4952 investment_interest expense deduction to their return reporting dollar_figure in investment_interest paid and dollar_figure in net_investment_income petitioners limited their investment_interest deduction to dollar_figure for and reported dollar_figure as disallowed investment_interest expense to be carried forward to opinion i burden_of_proof in general the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer has the burden of proving that the determinations are in error rule a 290_us_111 in particular deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any claimed deductions 503_us_79 292_us_435 the taxpayer bears the burden of substantiating the amount and purpose of each expense claimed as a deduction see 116_tc_438 65_tc_87 aff’d per curiam 540_f2d_821 5th cir sec_7491 provides that if in any court_proceeding a taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s proper tax_liability the commissioner shall have the burden_of_proof with respect to that issue credible_evidence is evidence the court would find sufficient upon which to base a decision on the issue in the taxpayer’s favor absent any contrary evidence see higbee v commissioner t c pincite petitioners argue that pursuant to sec_7491 the burden_of_proof has shifted to respondent and that uncertainty on any issue in this case should be resolved in their favor we disagree as discussed in more detail infra the issue for decision is whether petitioners are entitled to deduct as investment_interest certain amounts of mortgage interest that do not constitute qualified_residence_interest under sec_163 petitioners have failed to introduce sufficient evidence on which we could base an allocation of the mortgage debt between petitioners’ residence and other_property because petitioners have failed to offer credible_evidence to substantiate the disputed interest deductions in amounts greater than respondent has allowed sec_7491 does not operate to shift the burden_of_proof to respondent accordingly the burden_of_proof remains with petitioners ii general principles of applicable law as a general_rule individuals may not deduct personal_interest sec_163 limited exceptions to this general_rule permit individuals to deduct investment_interest and qualified_residence_interest sec_163 for noncorporate taxpayers investment_interest is deductible only to the extent of the taxpayer’s net_investment_income for the taxable_year sec 6investment interest disallowed under this limitation is treated as investment_interest paid_or_accrued by the taxpayer in the succeeding taxable_year sec continued d investment_interest generally means any interest which is paid_or_accrued on indebtedness properly allocable to property_held_for_investment sec_163 investment_interest excludes qualified_residence_interest sec_163 sec_163 defines qualified residential interest as any interest_paid or accrued during the taxable_year on i acquisition_indebtedness with respect to any qualified_residence of the taxpayer or ii home_equity_indebtedness with respect to any qualified_residence of the taxpayer acquisition_indebtedness is debt used to acquire construct or improve a qualified_residence and that is secured_by that residence sec_163 the aggregate amount treated as acquisition_indebtedness for any period cannot exceed dollar_figure million dollar_figure for a married individual filing a separate_return sec_163 acquisition_indebtedness includes debt incurred in refinancing acquisition_indebtedness insofar as the new debt does not exceed the refinanced debt sec_163 flush language home_equity_indebtedness is the first dollar_figure of debt dollar_figure for a married taxpayer filing separately other continued d than acquisition_indebtedness secured_by a qualified_residence so long as the debt does not exceed the fair_market_value of the residence reduced by the qualified_acquisition_indebtedness sec_163 as relevant here qualified_residence means the taxpayer’s principal_residence within the meaning of sec_121 sec_163 sec_121 does not define the term principal_residence but subject_to various limitations allows for the exclusion_of_gain on the sale_or_exchange of property owned and used by the taxpayer as the taxpayer’s principal_residence sec_121 a principal_residence includes both the dwelling_unit and associated land see 135_tc_1 in various circumstances courts have found a principal_residence to include considerable acreage surrounding the dwelling_unit see eg 263_f2d_746 4th cir holding that the taxpayers’ sale of acres of unimproved land less than a year after the sale of the dwelling_unit and surrounding acres from the original 13-acre parcel qualified as a sale of the taxpayers’ principal_residence rev’g 30_tc_452 schlicher v commissioner tcmemo_1997_37 holding that of acres of the taxpayer’s property was his principal_residence for purposes of the nonrecognition of gain provision of former sec_1034 iii summary of the parties’ positions the parties agree that the yorkshire property or some portion of it was petitioners’ principal_residence during the years in issue there is no dispute that the debt giving rise to the disputed deductions was used at least in part to acquire and improve petitioners’ principal_residence and that the fair_market_value of this residence exceeded the amount of the associated outstanding debt the parties agree that the first dollar_figure million of the debt constitutes acquisition_indebtedness and that petitioners are entitled to mortgage interest deductions for interest attributable to this portion of the debt respondent concedes that petitioners may also deduct interest attributable to an additional dollar_figure of home_equity_indebtedness the primary issue for decision then is whether petitioners may deduct interest attributable to more than dollar_figure million of the debt a petitioners’ position petitioners contend that they paid dollar_figure million for the yorkshire property of which dollar_figure million was for the dwelling_unit plus three acres and dollar_figure of which was for investment_property consisting of the other acres consequently they contend the interest on dollar_figure million of the mortgage debt is deductible as qualified personal_residence interest and the interest on the remaining dollar_figure of the mortgage debt is deductible as qualified_investment interest b respondent’s position respondent’s position is that petitioners may deduct as qualified_residence_interest interest attributable to the first dollar_figure million of acquisition_indebtedness and interest attributable to an additional dollar_figure of home_equity_indebtedness respondent contends that petitioners are not entitled to deduct any additional_amounts of interest_paid with respect to the mortgage secured_by the yorkshire property respondent concedes that petitioners intended to subdivide a significant portion of the yorkshire property at some future date but respondent contends that as a legal matter petitioners may not allocate any part of the mortgage to investment_property because they did not actually subdivide the property or use it for any business_purpose enumerated under sec_280a respondent further contends that even if petitioners were not legally precluded 7as discussed in more detail infra the evidence does not support any premise that the amount of the mortgage debt was exactly dollar_figure million at any relevant time 8as a general_rule sec_280a denies deductions with respect to the use of a dwelling_unit that the taxpayer used as a residence during the taxable_year sec_280a however permits the deduction of expenses allocable to a portion of a dwelling_unit that a taxpayer used exclusively and on a regular basis as the principal_place_of_business for the taxpayer’s trade_or_business from allocating part of their mortgage to investment_property they have nevertheless failed to substantiate their claimed allocation furthermore respondent contends petitioners may not deduct any investment_interest for because they reported no net_investment_income for that year iv analysis a petitioners’ taxable_year on their joint income_tax return petitioners reported no net_investment_income and claimed no investment_interest deduction in this proceeding they contend that a portion of the amount that they claimed as a mortgage interest_deduction should be reclassified as investment_interest deductible under sec_163 because petitioners reported no net_investment_income for however they are not entitled to deduct any amount as investment_interest for that year see sec_163 b petitioners’ taxable_year for petitioners claimed a dollar_figure investment_interest deduction which equaled the net_investment_income they reported for this deduction is predicated on their claim that the yorkshire property mortgage debt should be allocated between dollar_figure million of debt for their primary residence and dollar_figure of debt for investment_property for the reasons discussed below we agree with respondent that petitioners have failed to substantiate this claimed allocation or to provide any adequate evidentiary basis to support such an allocation accordingly it is unnecessary for us to decide and we do not decide whether as respondent also contends petitioners are precluded from allocating any part of the mortgage to investment_property because they did not actually subdivide the property or use it for any business_purpose enumerated under sec_280a the purchase agreement for the yorkshire property makes no allocation of the purchase_price between subparcels and the parties to the transaction never discussed any such allocation when they entered into the purchase agreement some months after entering into the purchase agreement petitioners attempted to negotiate an addendum that would have divided the yorkshire property into two parcels one consisting of the residence and approximately three acres and the other consisting of the rest of the property with feet of frontage on winchester street the sellers did not accept the addendum petitioners arrive at their proffered allocation of the mortgage largely on the basis of their claim that ms farrar originally offered to sell them the yorkshire house and three acres for dollar_figure million they observe that they expressed a willingness to pay dollar_figure million only after the sellers insisted that the sale should include all acres of the yorkshire property consequently they contend they paid the additional dollar_figure for the extra acres with the intention of developing this acreage accordingly they conclude dollar_figure of the mortgage should be allocated to investment_property and interest associated with this portion of the mortgage should be deductible as investment_interest under sec_163 and not subject_to the limitations on deductibility of qualified_residence_interest we disagree with petitioners’ analysis in the first instance even assuming that the conversations with ms farrar occurred as mr norman testified such conversations would not amount to a meeting of the minds as to any definite agreement to the contrary the evidence shows that when petitioners sought three months after this alleged conversation with ms farrar to negotiate the deal on these terms the sellers were no longer interested even if ms farrar’s initial comments should be construed as an offer the sellers had the right to withdraw it at any time before acceptance see 166_f2d_36 4th cir and did so by insisting on selling the entire yorkshire property for dollar_figure million consequently ms farrar’s alleged conversations with mr norman in date do not adequately support petitioner’s claimed basis for allocating the mortgage debt as of the time that the purchase agreement was finally executed a year later moreover the purchase agreement contained terms and restrictions not necessarily contemplated in mr norman’s alleged initial conversations with ms farrar about selling the house and three acres for dollar_figure million in particular the purchase agreement provided that the sellers intended to place on the yorkshire property a historic conservation_easement that would limit the number of residential units that could ultimately be built on the property the purchase agreement expressly acknowledges that such a deed restriction would have a significant impact on the value of the property and that any resulting tax benefits would accrue to the sellers ultimately the sellers waived this provision but only after they had without petitioners’ foreknowledge placed the yorkshire property on the state registry and the national registry of historic places--actions 9as corroboration for mr norman’s testimony about ms farrar’s purported oral offer petitioners also point to various financial summaries that mr norman prepared while petitioners were considering whether to go forward with the purchase of the yorkshire property but these summaries reflect only unproven assumptions about the purported investment property’s value similarly we reject petitioners’ suggestion on brief that their attempt to purchase another house in warrenton for dollar_figure before purchasing the yorkshire property is indicative of the value of the yorkshire dwelling_unit plus three acres that also presumably affected the property’s investment potential and the allocation of value among any subparcels petitioners have submitted no expert witness testimony to support the values upon which they seek to predicate an allocation of the mortgage debt making accurate valuation even more difficult is the fact that the boundaries of any actual geographic division between the yorkshire house and the purported investment portion of the parcel remain unclear different plans for the yorkshire property over time show different parts of the land being used depending upon various factors that became known between the time petitioners entered into the purchase agreement and the time that they settled on the yorkshire property for instance the addendum to the purchase agreement that petitioners proposed and that the sellers rejected specified that both the approximately three acres surrounding the dwelling_unit as well as the additional acreage which petitioners contend was investment_property would have frontage on winchester street after the town of warrenton refused to grant access rights from winchester street to the proposed development site however it became necessary to change the configuration of the proposed development to allow for other access moreover petitioners have failed adequately to account for the fact that the purchase of the yorkshire property was financed with a single credit line deed of trust note of dollar_figure representing dollar_figure for acquisition costs and dollar_figure for renovation costs petitioners suggest that the dollar_figure was a separate bridge loan that was extinguished upon the sale of their former alexandria virginia residence and consequently that it should be disregarded this view is difficult to square with the evidence both the credit line deed_of_trust note and the loan agreement indicate that there was a single loan rather than separate loans petitioners’ sale of their alexandria residence in date resulted in a partial mortgage payoff of dollar_figure even though as of that time the bank had advanced them only dollar_figure for renovation costs clearly a payoff that exceeded the funds advanced for renovation costs is not properly viewed as merely extinguishing a separate subloan for renovation costs as petitioners suggest rather the evidence shows that the payoff was applied to the then- outstanding principal balance of the entire loan which decreased from dollar_figure to dollar_figure 10petitioners subsequently made additional draws for renovations which ultimately totaled dollar_figure these additional draws were added to the principal_amount due on date petitioners refinanced their mortgage for a new principal_amount of dollar_figure this refinanced debt gave rise to new acquisition_indebtedness for purposes of determining the limitation of petitioner’s qualified_residence_interest deduction this refinanced debt--like the original mortgage--was secured both by the dwelling_unit which by that time had been improved by over one-half million dollars of petitioners’ renovations and the acres of the yorkshire property any allocation of either the original or the refinanced mortgage loan would need to take into account the value-enhancing renovations to the yorkshire housedollar_figure in deciding what portion if any of the 11at that time the principal balance on the original mortgage loan was dollar_figure this outstanding balance was paid off presumably from the refinancing proceeds on date 12respondent contends on brief that because the dollar_figure renovation portion of the loan was used to improve the yorkshire house it must be included in the amount of the acquisition_indebtedness see sec_163 defining acquisition_indebtedness as indebtedness incurred in acquiring constructing or substantially improving any qualified_residence of the taxpayer which is secured_by such residence this position seems inconsistent with respondent’s determination in the notice_of_deficiency which respondent has not otherwise sought to repudiate in this proceeding that petitioners are entitled to deduct interest attributable to dollar_figure of home_equity_indebtedness this determination unlike respondent’s position on brief is consistent with revrul_2010_25 2010_44_irb_571 which holds that if a loan that otherwise would be acquisition_indebtedness exceeds the dollar_figure million cap the excess may be treated as home_equity_indebtedness this court has held that sec_163 restricts the residential mortgage interest_deduction to interest_paid on dollar_figure million of acquisition continued acquisition_indebtedness should be allocated to investment_property we cannot simply ignore as petitioners would seem to have us to do the extensive renovations to the house the various draws and repayments on the note and the ultimate refinancing of the note in sum petitioners have provided no adequate evidentiary basis to support their claimed allocation or any other allocation of their mortgage loan between residential property and purported investment_property accordingly petitioners are not entitled to deduct interest_expenses for greater than respondent has allowed to reflect the foregoing an appropriate decision will be entered continued indebtedness and that excess amounts that otherwise would be acquisition_indebtedness cannot be treated as home_equity_indebtedness pau v commissioner tcmemo_1997_43 see also catalano v commissioner tcmemo_2000_82 rev’d on other grounds 279_f3d_682 9th cir given respondent’s concession of the issue in this case we need not address it see bronstein v commissioner t c __ __ slip op pincite n date nor is the resolution of this matter material to our analysis supra
